                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

PHILIP O’BRIANT,                               *

Plaintiff                                      *

v                                              *           Civil Action No. ELH-18-1048

NESTLE DRYERS ICE CREAM,                       *
KELLI QUINN, Supervisor,
CAITLIN BERMAN, HR Generalist,                 *
LANIK McINTYRE, Human Resources
 Manager,                                      *
BILL WOODS, Plant Manager,
TERRENCE MURRAY,                               *
LISA NEASOM,
LINDA HASTIE,                                  *
DAVE BARBOUR,
                                               *
Defendants
                                          ***
                                      MEMORANDUM

        Plaintiff Philip O’Briant, a frequent litigator in this Court, filed a complaint for

employment discrimination. ECF 1. I initially dismissed the claim, for the reasons stated in ECF

3.   In response to Plaintiff O’Briant’s Motion for Reconsideration (ECF 5), this Court

acknowledged that O’Briant’s Complaint sought damages based on racial discrimination and

retaliation under 42 U.S.C. § 1981. ECF 6 at 1. Accordingly, the case was reopened and O’Briant

was granted an opportunity to provide summons and various forms needed to obtain service of

process on Defendant Nestle Dryers Ice Cream (“NDIC”) and individual defendants Berman,

McIntyre, Quinn, Woods, Murray, Neasom, Hastie and Barbour. ECF 6 at 2-3. O’Briant filed an

Amended Complaint (ECF 8), and summons issued. ECF 9; ECF 10.

        Plaintiff then moved for summary judgment. ECF 12. On the same date, July 3, 2018,

counsel for NDIC wrote to address deficiencies in O’Briant’s purported service of the summons



                                               1
and Complaint on the defendants. Counsel identified the proper resident agent authorized to accept

service of process on NDIC (ECF 13 at 1-2 and n.1), noted that none of the individual defendants

resides at the NDIC address, and stated that some individuals no longer were employed by NDIC.

ECF 13 at 2. Counsel graciously – and correctly – identified how Nestle and the individual

defendants might be served. Despite these deficiencies, counsel indicated that NDIC was willing

to deem the Summons and Complaint as served on it as of the date of the letter and thus answer or

otherwise respond to the Complaint on behalf of the corporate defendant. Id.

       Unfortunately, defense counsel did not formally appear.         And, through the Court’s

inadvertence, the letter from counsel was overlooked when the Court dismissed the Amended

Complaint and closed this case, without addressing the § 1981 claim. ECF 14.

       O’Briant subsequently noted an appeal. On November 30, 2018, the Fourth Circuit

dismissed the appeal as premature and remanded this case for further proceedings as to the § 1981

claim. ECF 18.

       Accordingly, the Court now asks counsel to advise whether counsel remains receptive to

responding to the Complaint on behalf of NDIC (and perhaps individual employee defendants, as

well). Thereafter, the Court shall address whether service of process on the individual defendants

is needed and, if so, what steps must be taken by O’Briant, the Clerk and the United States Marshal

to achieve same.

       An Order follows.

Date: December 4, 2018                                             /s/
                                                            Ellen L. Hollander
                                                            United States District Judge




                                                2
